OWEN, Chief Judge.
Appellant, an interstate motor carrier subject to the provisions of the Interstate Commerce Act, Title 49, U.S.C., while entrusted with appellee’s automobile to transport it from Massachusetts to Florida, negligently damaged the vehicle. Appellee recovered judgment for the damage to the vehicle and for attorney’s fees.
Appellant assigned error to the award of attorney’s fees and the sole issue properly before us on this appeal is whether an interstate carrier who becomes liable under Section 20(11) of the Interstate Commerce Act for damage to property is thereby liable for attorney’s fees to the property owner under Section 8 of the Act.1 This question was decided many years ago by the United States Supreme Court in the case of Atlantic Coast Line R. Co. v. Riverside Mills, 1911, 219 U.S. 186, at page 208, 31 S.Ct. 164, at page 171, 55 L.Ed. 167, wherein that court, referring to Section 8 of the Act stated:
“But that section applies to cases where the cause of action is the doing of something made unlawful by some provision of the act, or the omission to do something required by the act, and there is a recovery ‘of damages sustained in consequence of any such violation of this act,’ etc. The cause of action in the present case is not for damages resulting from ‘any violation of the provisions of this act’ . . . But the cause of action was the loss of the plaintiff’s property which had been entrusted to it as a common carrier, and that loss is in no way *45traceable to the violation of any provision of the act to regulate commerce. Having sustained no damage which was a consequence of the violation of the act, this section has no application to this case.”
The final judgment is modified by deleting therefrom that portion awarding to the plaintiff attorney’s fees in the sum of $1,000.00, and as thus modified the judgment is affirmed.
Affirmed, as modified.
CROSS and DOWNEY, JJ., concur.

. “ § 8. Liability in damages to persons injured by violation of law.
In ease any common carrier subject to the provisions of this chapter shall do, cause to be done, or permit to be done any act, matter, or tiling- in this chapter prohibited or declared to be unlawful, or shall omit to do any act, matter, or thing in this chapter required to be done, such common carrier shall be liable to the person or persons injured thereby for the full amount of damages sustained in consequence of any such violation of the provisions of this chapter, together with a reasonable counsel or attorney’s fee, to be fixed by the court in every case of recovery, which attorney’s fee shall be taxed and collected as part of the costs in the case.”